DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 26 April 2022 is acknowledged.  The traversal is on the ground(s) that in view of the new claim amendments, the art of record does not teach anything regarding synergistic killing resulting from the combination of a lysin polypeptide and/or albumin and lysozyme (both full-length).  This is not found persuasive because without conceding to Applicant’s arguments, the claims still lack unity of invention over the prior art cited below.
The requirement is still deemed proper and is therefore made FINAL.

Status of Application
Claims 1-39 are pending; Claims 9-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-8 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/US2018/041498 filed 10 July 2018 which claims benefit US Provisional 62/530,632 filed 10 July 2017 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 May 2022, 28 December 2021, 23 July 2021 and 09 January 2020 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is deemed indefinite for lack of antecedent basis within the claim.  Said recites the limitation "…, wherein the composition or combination is capable of synergistic killing of the Gram-positive bacteria".  There is insufficient antecedent basis for this limitation in the claim (e.g. “the Gram-positive bacteria”) because no bacteria of any type have been referenced previously in the claim (noting the amendments of 04/26/2022 removed the earlier reference).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims in their broadest are drawn to a composition or combination comprising an isolated lysin polypeptide having an SH3 type binding domain; and one or more blood component proteins, wherein said proteins comprise a serum albumin or fragment thereof having the same activity of a full-length serum albumin and/or a lysozyme or fragment thereof having the same activity of a full-length lysozyme, wherein said composition or combination is capable of synergistic killing of Gram-positive bacteria.  Dependent claims suggest the lysin is PlySs2 (claims 2-3) or that the serum albumin is from human, horse, dog, rabbit, rat or calf (claim 4).
	However, the specification only describes synergistic killing when PlySs2 is combined with human lysozyme and/or human serum or rabbit serum (See Table 7).  In addition, for synergy to occur when considering serum albumin in combination with PlySs2, synergy only occurs when there are sufficient free fatty acids such as oleate or palmitate around (See paragraphs 0261-0262).  In addition, the specification also only describes a very narrow and limited selection of gram-positive bacteria which are killed by the PlySs2 + lysozyme and/or HSA (w/ fatty acids), namely S. aureus.  However, the claims are drawn to a very large genus of combinations of any lysin plus any kind of lysozyme and/or serum albumin which must combine to have the functional requirement of synergistic killing of any gram-positive bacteria.  However, the specification clearly only describes a very small combination that succeeds in this functional requirement of synergistic killing of one species of gram-positive bacteria (See Table 14), which is inadequate in terms of structure/function to claim the large and unpredictable genus as claimed.  
The prior art also backs up this position that it is an unpredictable genus because Cisani et al. (1982, cited herein and below) teach that a synergistic effect not only is dependent upon the concentration of the combined components but also on the species the composition is being tested against (See Table 2-3 and last two paragraphs of Casini et al.).  Not all combinations end-up having a synergistic killing effect at all.    
The MPEP in section 2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made/filed, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant shows possession of the claimed invention by "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed. Circ. 1997).
 	
Finally, the courts have also held that possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cisani et al. (Antimicrob. Agents and Chemotherapy, 1982 – cited herein).
Cisani et al. teach:
Regarding claims 1-2, compositions comprising lysostaphin (e.g. an SH3 type lysin polypeptide) and lysozyme (HEWL), wherein the combination demonstrated a strong synergistic killing effect of various gram-positive Staphylococcus species (See p. 532, 2nd col., last two paragraph, Figure 2 and Table 2).  
Regarding claim 6, it is taught that lysozyme was only slightly active on Staphylococci species (See 1st paragraph).  


Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fischetti et al. (US Patent 9034322 – cited on IDS 01/09/2020) as evidenced by Morgan & Peters (JBC, 1971 – cited herein) and Horrobin et al. (Lipids, 1984 – cited herein).
Fischetti et al. teach:
Regarding claims 1-2 and 4, administering the lysin containing SH3 domain PlySs2 to open rat wounds followed by closing of the wound and then topically coating the wound.  The wound which will necessarily have blood in it necessarily and inherently possesses rat albumin as evidenced by Morgan & Peters, and thus inherently Fishetti et al. a composition/combination of PlySs2 and rat albumin.
Regarding claim 3, SEQ ID NO: 3 is PlySs2 of Fishetti et al. (Figure 4b) and has 100% sequence identity to instant SEQ ID NO: 3 (See SCORE, .rai file, Result #6).
Regarding claim 6, albumin is polypeptide lacking any sort of enzymatic activity.  
Regarding claims 7-8, Horrobin et al. evidences that rat blood essentially has the same fatty acid profile as human blood and possesses oleic acid (18:1n-9) as well as palmitate (16:0) - (See Table 2).  As such, said fatty acids would be present in the wound site comprising albumin and the administered PlySs2 as taught by Fischetti et al.   
While Fishetti et al. are silent with regard to the function of synergistic killing of gram-positive bacteria, the composition of Fishetti et al. possesses all of the components of the composition as claimed; as such, it would be an inherent feature that it synergistically kills the S. aureus in the wound, even if Fishetti et al. was unaware that any synergy actually existed – See MPEP 2112(II)-(III).  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        15 July 2022